Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hurles on 09/27/2021.
The claims have been amended to rectify the following issues: 

9. (Currently Amended) A control method of an air conditioner for a vehicle, which calculates a thermal load value of an interior of the a vehicle using indoor temperature, outdoor temperature, an amount of solar radiation and controls a degree of opening of a temp door according to a calculated thermal load value of the interior of the vehicle, comprising: 
a first step (Si) of calculating a range of discharge temperature of air discharged to the interior of the vehicle and setting an upper limit (A) of the discharge temperature; 
a second step (S2) of calculating a control range of the temp door; and 
a third step (S3) of controlling the degree of opening of the temp door such that the3U.S.S.N. 15/796,901Amendment and Response to Final Office Actionand Request for Continued Examination Atty. Docket No. 056362-00057discharge temperature to the interior of the vehicle is lower than the upper limit (A) of the discharge temperature, 
wherein in the third step (S3), an upper limit (B) of temp actuator voltage for controlling the temp door is set so as to control the degree of opening of the temp door, and the upper limit (B) of temp actuator voltage is calculated using engine cooling water temperature and the outside air temperature 
wherein the upper limit (B) of temp actuator voltage is formed to be less than a maximum driving voltage of the temp door and reflects an over sealing value of the temp door such that the temp door continues to operate beyond closing a warm air passageway or cold air passageway so as to improve sealability of the temp door.

15. (Currently Amended) The control method according to claim 9, wherein in the third step (S3), the degree of opening of the temp door is controlled according to the thermal load value of the interior of the vehicle fixed below the upper limit (A) of the discharge temperature.


REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner for a vehicle as recited in Claim 1 specifically:
the control unit and its calculation of the upper limit of temp actuator voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 9 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner for a vehicle as recited in Claim 9 specifically:
the control unit and its calculation of the upper limit of temp actuator voltage.

 
The instant application is patentable over Xia (US 2016/0046171) in that the control unit fails to calculate the upper limit of temp actuator voltage using engine cooling water temperature and the outside air temperature, and the upper limit of temp actuator voltage is calculated to be inversely proportional to the engine cooling water temperature minus the outside air temperature.

The instant application is patentable over Takata (US 2015/0273982) in that the control unit fails to calculate the upper limit of temp actuator voltage using engine cooling water temperature and the outside air temperature, and the upper limit of temp actuator voltage is calculated to be inversely proportional to the engine cooling water temperature minus the outside air temperature.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
                                                                                                                                                                                                      /KENNETH J HANSEN/Primary Examiner, Art Unit 3746